BIJUR, J.
[1] No appeal will lie from a judgment taken by default, and the appeal from the judgment must therefore be dismissed.
[2] Plaintiff sues for services rendered by his two assignors, as dentists, to defendant and his wife. The rendition of the services and the value was proved at the inquest, but it does not appear that the plaintiff’s assignors were duly licensed to practice their profession, as provided by the laws of this state; consequently there was no cause of action proven against the defendant, and the order denying the motion to open his default must be reversed.
*667[3] We are further supported in this determination by the fact that defendant presented a good excuse for his nonappearance; i. e., a brief and a temporary absence from the city on business.
Order .reversed, judgment vacated, and new trial ordered, with costs to the appellant. All concur.